     Case 3:18-cv-00175-LRH-WGC Document 33 Filed 01/15/21 Page 1 of 2




1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                        DISTRICT OF NEVADA
8
                                                   ***
9     EDITH M. WILLIAMS,                              Case No. 3:18-cv-00175-LRH-WGC
                                           Plaintiff,
10                                                    ORDER
             v.
11

12    ANDREW SAUL, Commissioner of Social
      Security,
13
                                         Defendant.
14

15          Before this Court is the Report and Recommendation of U.S. Magistrate Judge
16   William G. Cobb (ECF No. 32) entered on December 21, 2020, recommending granting
17   plaintiff's Motion for Attorney's Fees (ECF No. 28) entered on June 23, 2020, and
18   awarding plaintiff's counsel $16,252 in fees with an order that plaintiff's counsel refund to
19   plaintiff the $3800 for the fees awarded under the Equal Access to Justice Act (EAJA).
20   No objection to the Report and Recommendation has been filed.
21          The action was referred to the Magistrate Judge pursuant to 28 U.S.C. §
22   636(b)(1)(B) and Local Rule IB 1-4 of the Rules of Practice of the United States District
23   Court for the District of Nevada.
24          The Court has considered the pleadings and memoranda of the parties and other
25   relevant matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
26   The Court determines that the Magistrate Judge’s Report and Recommendation (ECF
27   No. 32) entered on December 21, 2020, should be adopted and accepted.
28   ///
                                                      1
     Case 3:18-cv-00175-LRH-WGC Document 33 Filed 01/15/21 Page 2 of 2




1          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and

2    Recommendation (ECF No. 32) entered on December 21, 2020, is adopted and

3    accepted, and plaintiff's Motion for Attorney's Fees (ECF No. 28) is GRANTED.

4          IT IS FURTHER ORDERED that plaintiff's counsel is hereby awarded sixteen

5    thousand two hundred and fifty-two dollars ($16,252.00) in fees.

6          IT IS FURTHER ORDERED that plaintiff's counsel shall refund to plaintiff the three

7    thousand eight hundred dollars ($3,800.00) for the fees awarded under the EAJA.

8          IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment in this

9    matter.

10         IT IS SO ORDERED.

11         DATED this 15th day of January, 2021.

12

13                                                  LARRY R. HICKS
                                                    UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                2
